Dayton, T. (dissenting).
Action by a trustee in bankruptcy to recover $491.50 standing to the credit of the bankrupt in his deposit account with the defendant. The answer admits an indebtedness in said sum as a balance upon said deposit account, subject to the set-off arising out of the mutual debits and credits between said bankrupt and the defendant upon said deposit account and out of loans and advances made hy defendant to said bankrupt, leaving a balance due defendant of $7,668.50. Between April 8, 1902, and February 7, 1903, the defendant loaned to Cone (the bankrupt) $36,000 on collateral. His account with defendant was credited with the proceeds of the loans which *466were made upon collateral notes, giving to defendant the right to sell the collateral without demand or notice at public or private sale. Cone was adjudicated a bankrupt May 8, 1903, and plaintiff qualified as his trustee September 21, 1903, and brought this action November 25, 1903. Defendant sold said collateral during October, 1904, for a sum less than the full amount due upon said notes. I do not understand that Cone’s bankruptcy changed the. contract rights of the defendant. The trustee of the creditors of Cone made no demand for a sale of the securities, nor was any effort made by them to force an adjustment of this debit and credit .account; while it appears in evidence that defendant, on October 26, 1903, offered to turn over the securities on payment of the amount due on the notes. This action was litigated to determine whether, on-the account between Cone and the bank, $491.50 was due plaintiff. The proof shows the balance to be the other way. There are no allegations of fraud or wrong doing on the part of the defendant. On the record it seems to me that the provableness of defendant’s claim in bankruptcy was not an issue in the case.
The judgment should be reversed, with costs to appellant to abide the event.
Judgment affirmed, with costs.